DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/23/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In the “NON-PATENT LITERATURE DOCUMENTS” section.
The reference that is lined through lack of a legible copy.


Status of Claims
The status of the claims as filed in the reply dated 10/27/2021 are as follows: 
Claims 1, 3-7, 9-13 are pending;
Claims 9, 10, and 13 are withdrawn from consideration;
Claims 1, 3-7, 11, and 12 are being examined.
Claims 2 and 8 are canceled.



Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
 Figure 4A illustrates an extended state and Figure 4B illustrates a compressed state.  However, it does not seem possible for 211 and 212 to compress down into the shape shown in Figure 4B and claimed in Claim 7 without some sort of shortening or sliding mechanism since Figure 4B illustrates all the sides as straight linear segments.  Thus, the drawings fail to illustrate how the elastic compression and deformation is accomplished. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KUSHNER (WO 2020191473 A1) in view of THAYER (US 7647961 B2).

Regarding claim 1, KUSHNER teaches A flexible wick structure (see element 718; Kushner teaches on page 2 lines 31-32 that “where the heat transfer structure may include a housing formed by walls, a porous structure formed by a wick”. Also, on page 5 lines 7-8 that “Thus, such a porous structure, i.e. a wick structure, may create capillary forces to move the condensed evaporative liquid toward the second part”. Moreover, Kushner teaches on page 6 lines 6-7 that “the porous deformable part includes a wick configured to create capillary forces” so it’s clear that element 718 is a wick structure.) Applied to a heat-dissipating unit (100) comprising: a wick body (722) and a plurality of extension portions being able to be elastically deformed under compression (see element 720; Kushner teaches on page 6 lines 21-22 that “such a flexible arm may allow the porous deformable part to deform elastically or plastically.” ), wherein the extension portions extend outwards from a bottom side of the wick body to carry the wick body, (KUSHNER discloses in Figures 11, and 13 that the plurality of the flexible arms 720 are attached  to the bottom side of the wick body 722 and extend outwards towards the bottom carrying the wick body 722 ), wherein the extension portions and the wick body together define an axial-displacement space, (KUSHNER discloses in FIG 11 that the wick body 722 being lifted by the plurality of the flexible arms 720 defining axial-displacement space). Note: Fig 13 of KUSHNER is mislabeled; the labels of elements 720, and 722 under the cluster 718 in FIG 13 are switched based on all the previous figures.
KUSHNER does not teach wherein each of the extension portions has a fixed end connected to the bottom side of the wick body and a free end extending outwards and horizontally to form a foot portion.

THAYER teach a flexible wick that has plurality of extension portions having fixed end (16) and a free end, wherein the free end extends outwards and horizontally to form a foot portion (THAYER disclose in Figure 1 that the wick 10 has extension portions 18 and these extension portions have two ends, one fixed to 16 and a free end that further extends outwards and horizontally forming a foot shape; see THAYER FIG 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KUSHNER to incorporate the teachings of THAYER by providing a wick with plurality extension portions that have a free end that formed like a foot to enhance transferring the working fluid which will increase the efficiency of heat dissipation as it is well known in the art (see THAYER Col. 5, Lines 41-42). 


Regarding claim 3, KUSHNER further teaches the flexible wick structure is a porous liquid-absorbing structure (Kushner teaches on page 6 lines 6-10 that “the porous deformable part includes a wick configured to create capillary forces so as to absorb evaporative liquid at the condensation side of the housing, and to transport condensed evaporative liquid toward the evaporation side of the housing”) which is woven from filaments made of a plurality of kinds of metal materials, ( KUSHNER teaches on page 16 lines 7-11 that “The wick body may be composed of a metallic material and formed by elements selected in the group consisting of: sintered particles, one or more layers of mesh, a single-layer of metal mesh, several layers of metal mesh, a single fiber braided metal threads, several fibers of braided metal threads, a single layer of metal felt, several layers of metal felt, and any combination thereof.”).

Regarding claim 5, KUSHNER further teaches the flexible wick structure has a shape of an arch, (see KUSHNER’s Figure 11 flexible wick 718 has shape of an arch).

Regarding claim 6, KUSHNER as modified by THAYER above teaches a deformable heat-dissipating unit (100) comprising: a heat-dissipating body having an upper plate (104), a chamber (102), and a lower plate (106) covered with the upper plate, wherein a working fluid is filled in the chamber (see Page. 2 lines 30-32); and a flexible wick structure (718) disposed in the chamber (102) and having a wick body (722) and a plurality of extension portions (720) being able to be elastically deformed under compression (see Page. 3 lines 11-15), wherein the extension portions extend outwards from a bottom side of the wick body to carry the wick body (see Figures 11, and 15), wherein the extension portions and the wick body together define an axial-displacement space (KUSHNER disclose in Figure 11 that the wick body and the extension portions  forming an axial-displacement space which is the chamber 102), wherein each of the extension portions has a fixed end connected to the bottom side of the wick body and a free end extending outwards and horizontally to form a foot portion (THAYER disclose in Figure 1 that the wick 10 has extension portions 18 and these extension portions have two ends, one fixed to 16 and a free end that further extends outwards and horizontally forming a foot shape; see THAYER FIG 1).
 Wherein the free ends and the foot portions are in contact with an inner side of the upper plate or of the lower plate, and wherein the wick body is correspondingly in contact with the inner side of the lower plate or of the upper plate, (KUSHNER as modified by THAYER in claim 1 will results to have the free ends and the foot portions of THAYER in contact with an inner side of the lower plate of KUSHNER. THAYER further disclose in Figure 1 that the wick 10 has extension portions 18 and these extension portions have two ends, one fixed to 16 and a free end that further extends outwards and horizontally forming a foot shape that in contact with the upper plate; see THAYER's Figure 1, annotated by Examiner. KUSHNER further disclose in Figure 11 that the wick body 722 in contact with the inner side of the upper plate 104 and the extension portions 720 are in contact with an inner side of the lower plate 106).

    PNG
    media_image1.png
    922
    657
    media_image1.png
    Greyscale

THAYER's Figure 1, annotated by Examiner

Regarding claim 7, KUSHNER further teaches the upper plate (104) is provided with a base (112) and a side portion (108) which can be elastically deformed under compression (Kushner teaches on page 11 line 12 that “Circumferential part. 108 may include a corrugated membrane that is elastically deformable.”), wherein the side portion extends outwards from the edge of the base. Kushner teaches in Figure 11 that the side portion 108 extends outwards from the base 112 (See element 108 in FIG 11).

Regarding claim 12, KUSHNER teaches the chamber of the heat-dissipating body is a vapor chamber (102), (see KUSHNER’s Page. 2 Lines [30-33]).

Claims 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KUSHNER (WO 2020191473 A1) in view of THAYER (US 7647961 B2) and RIVERA (US 20040052052 A1).

Regarding claim 4, KUSHNER in view of Thayer does not teach wherein the metal filaments are made of copper, stainless steel, aluminum, nickel, titanium, alloy, or a combination thereof.
RIVERA teaches the metal filaments are made of copper, stainless steel, aluminum, nickel, titanium, alloy, or a combination thereof. (RIVERA teaches on Page 2 ¶ 0021 that “Materials commonly used for the wick include porous metal foams and felts which are impregnated with metals. Such as copper, aluminum, and Steel. Different types of wicks are used depending on the application for which the heat pipe is being used.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KUSHNER to incorporate the teachings of RIVERA by providing a wick that is made of porous metal foams and felts which are impregnated with metals such as copper, aluminum, and steel in order to increase the thermal conductivity as it is well known in the art (see RIVERA ¶ 0021). 

Regarding claim 11, KUSHNER teaches wherein the flexible wick structure is a porous liquid-absorbing structure (Kushner teaches on page 6 lines 6-10 that “the porous deformable part includes a wick configured to create capillary forces so as to absorb evaporative liquid at the condensation side of the housing, and to transport condensed evaporative liquid toward the evaporation side of the housing”)  which is woven from filaments made of a plurality of kinds of metal, non-metal, or plastic materials. (KUSHNER teaches on page 16 lines 7-11 that “The wick body may be composed of a metallic material and formed by elements selected in the group consisting of: sintered particles, one or more layers of mesh, a single-layer of metal mesh, several layers of metal mesh, a single fiber braided metal threads, several fibers of braided metal threads, a single layer of metal felt, several layers of metal felt, and any combination thereof.”)
However, KUSHNER does not teach wherein the metal filaments are made of copper, stainless steel, aluminum, nickel, titanium, alloy, or a combination thereof.
RIVERA teaches a wick made of porous metal foams and felts which are impregnated with metals such as copper, aluminum, and steel. (RIVERA teaches on Page 2 ¶ 0021 that “Materials commonly used for the wick include porous metal foams and felts which are impregnated with metals. Such as copper, aluminum, and Steel. Different types of wicks are used depending on the application for which the heat pipe is being used.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KUSHNER to incorporate the teachings of RIVERA by providing a wick that is made of porous metal foams and felts which are impregnated with metals such as copper, aluminum, and steel in order to increase the thermal conductivity as it is well known in the art (see RIVERA ¶ 0021). 

Response to Arguments
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.
 Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Kushner et al. fails to teach the newly recited limitations of "... wherein each of the extension portions has a fixed end connected to the bottom side of the wick body and a free end extending outwards and horizontally to form a foot portion... " set forth in the amended claim 1. The applicant also argues that the secondary Thayer et al. and Rivera references do not supply the above-noted deficiencies of the primary Kushner et al. reference, and so it follows that the combination thereof does not render obvious any of Applicant's claims under 35 U.S.C. §103. 
In response, Examiner respectfully disagrees, in the remarks, Applicant argued that KUSHNER fails to disclose "... wherein each of the extension portions has a fixed end connected to the bottom side of the wick body and a free end extending outwards and horizontally to form a foot portion... ". Examiner agrees that KUSHNER does not disclose “a free end extending outwards and horizontally to form a foot portion”. However, THAYER which was previously introduced in the last office action that was mailed on 12/09/2021 teaches the newly added limitations to claim 1. Examiner notes that the newly added limitations to claim 1 were previously part of claim 2 which is currently canceled. THAYER teaches in Figure 1 that the wick 10 has extension portions 18 and these extension portions have two ends, one fixed to 16 and a free end that further extends outwards and horizontally forming a foot shape, see THAYER Figure 1. The motivations to combine the teaching of KUSHNER and THAYER are to enhance transferring the working fluid which will increase the efficiency of heat dissipation (see THAYER Col. 5, Lines 41-42).
Therefore, the previous rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                         
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763